IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00299-CR

MICHAEL LANGLEY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 369th District Court
                              Leon County, Texas
                           Trial Court No. 18-0127CR


                          MEMORANDUM OPINION


      In one issue, appellant, Michael Langley, challenges the sufficiency of the evidence

supporting his conviction for injury to an elderly individual. See TEX. PENAL CODE ANN.

§ 22.04(a). We affirm.
                                                Issue One

        In his sole issue on appeal, Langley contends that the finding of guilt is irrational,

and thus, the evidence is insufficient to support his conviction.1 We disagree.

        The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

        When addressing a challenge to the sufficiency of the evidence, we consider
        whether, after viewing all of the evidence in the light most favorable to the
        verdict, any rational trier of fact could have found the essential elements of
        the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
        99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
        Crim. App. 2017). This standard requires the appellate court to defer “to
        the responsibility of the trier of fact fairly to resolve conflicts in the
        testimony, to weigh the evidence, and to draw reasonable inferences from
        basic facts to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-weigh
        the evidence or substitute our judgment for that of the factfinder. Williams
        v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court conducting
        a sufficiency review must not engage in a “divide and conquer” strategy
        but must consider the cumulative force of all the evidence. Villa, 514 S.W.3d
        at 232. Although juries may not speculate about the meaning of facts or
        evidence, juries are permitted to draw any reasonable inferences from the
        facts so long as each inference is supported by the evidence presented at
        trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016) (citing Jackson,
        443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App.
        2007). We presume that the factfinder resolved any conflicting inferences
        from the evidence in favor of the verdict, and we defer to that resolution.
        Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because
        the jurors are the exclusive judges of the facts, the credibility of the
        witnesses, and the weight to be given to the testimony. Brooks v. State, 323
        S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence and circumstantial
        evidence are equally probative, and circumstantial evidence alone may be

        1Our records reflect that, despite being represented by counsel, Langley has filed numerous pro se
documents in this Court. A party represented by counsel is not entitled to hybrid representation. See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (noting that courts are free to disregard pro se
motions presented by a defendant represented by counsel); Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim.
App. 2001). As such, we will not respond to Langley’s numerous pro se documents filed in this Court.

Langley v. State                                                                                       Page 2
        sufficient to uphold a conviction so long as the cumulative force of all the
        incriminating circumstances is sufficient to support the conviction. Ramsey
        v. State, 473 S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at
        13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        the indictment, does not unnecessarily increase the State's burden of proof
        or unnecessarily restrict the State's theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
        also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
        as authorized by the indictment” includes the statutory elements of the
        offense and those elements as modified by the indictment. Daugherty, 387
        S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

        Here, Langley was charged by indictment with intentionally or knowingly causing

bodily injury to Evelyn Carrington, an individual sixty-five years of age or older and a

member of the defendant’s household by striking her in the face with his hand. See TEX.

PENAL CODE ANN. § 22.04(a). A person commits the offense of causing injury to an elderly

individual if he intentionally, knowingly, recklessly, or with criminal negligence causes

an elderly individual:      (1) serious bodily injury; (2) serious mental deficiency,

impairment, or injury; or (3) bodily injury. Id. “Elderly individual” means a person sixty-

five years of age or older. Id. § 22.04(c)(2). “Bodily injury” means “physical pain, illness,

or any impairment of physical condition.” Id. § 1.07(a)(8). On appeal, Langley asserts

that the evidence is insufficient to show that he caused bodily injury to Evelyn.


Langley v. State                                                                         Page 3
        Evelyn met Langley, who is about thirty years her junior, at a Subway restaurant

in Jewett, Texas.2 Evelyn recalled that Langley was profusely perspiring, looked sick, and

carried “a staff like Moses carried.” Langley overheard that Evelyn needed her house

painted and interjected that that was his line of work. Feeling sorry for Langley, Evelyn

invited him over to her house on several occasions to help her and do odd jobs.

Eventually, Langley moved into Evelyn’s house.

        All was well for several years until Langley’s demeanor changed. Evelyn noted

that Langley began to curse often, get mad at her, and drove away her family and friends.

At this point, Evelyn wanted Langley to leave her house, which, as Evelyn described in

her testimony, led to the incident in question. Specifically, she described the incident as

follows:

        He was sitting at the end of the dining room table there, and I stood facing
        him, and I said Today—I’ve asked you to leave my home, and asked you to
        leave my home, I’ve called the law and asked you to leave my home, and
        you wouldn’t leave, and now I’m going to have to evict you. You’ll leave
        my home today.

When told this, Langley “jumped up, and he slapped me here. And then, he grabbed me

this way, and put my head into the wall there, into the door facing.” Evelyn recalled that

“[i]t hurt me so bad, I was just—In other words, I was hurting, and I was—I wasn’t

thinking straight.”




        2   At the time of trial, Evelyn was eighty-one years old.

Langley v. State                                                                       Page 4
        Deputy Cody Wood of the Leon County Sheriff’s Office testified that, on August

29, 2018, Evelyn called to report that she “had a knot on the top of her head from where

she was shoved into a wall, and then, her face and her ear where she had been hit.”

Deputy Wood went to Evelyn’s residence to investigate and recalled seeing a “bump on

the top of her head” and that “she did have a slight red spot on the side of her face.”

Photographs of Evelyn’s injuries were admitted into evidence. Based on his observations,

Deputy Wood believed that Evelyn had been assaulted. When Deputy Wood asked to

speak with Langley, Evelyn indicated that she did not want that to happen because “it

would just make matters worse.” Deputy Wood noted that Evelyn’s comments about

Langley made him concerned about her safety.

        Deputy Jerry Nichols of the Leon County Sheriff’s Office testified that he was

dispatched to Evelyn’s house two days after she had spoken with Deputy Wood. During

her encounter with Deputy Nichols, Evelyn was “pretty shaken up.” Deputy Nichols

testified that Evelyn was remorseful and attempted to recant her story about the assault.

Evelyn also told Deputy Nichols that she was afraid of Langley. Describing the incident

with Langley two days prior, Evelyn told Deputy Nichols that she had,

        gotten into a verbal altercation [with Langley]. She was upset because he
        stated he wanted to purchase a motorcycle. And at that point, they were
        crossing paths in the doorway, and he, being a bigger man, is how she put
        it, bumped into him—or, bumped into her, and she bumped into the
        doorway.




Langley v. State                                                                    Page 5
Evelyn then expressed her appreciation for Langley and that she was worried who would

be taking care of her in the future. According to Deputy Nichols, Evelyn felt dependent

on Langley. Deputy Nichols also recounted that Evelyn’s behavior that day was odd and

that it is common for victims of domestic violence to change their stories “out of fear of

the other person that caused continuous harm, or they’re not financially stable, or they

would feel alone if they separated from that individual.”

        Robert Carrington, Evelyn’s son, noted that, on the day of the incident, his mother

came over to his house crying with a washcloth across her face. Evelyn told Robert that

Langley had hit her. Robert recounted that his mother did not waver about the assault,

but “at one point told me that it was a mistake. I wouldn’t say that she said it didn’t

happen, it was a mistake.”

        Viewing the evidence in the light most favorable to the verdict, we conclude that

the evidence is sufficient for the jury to have determine beyond a reasonable doubt that

Langley was guilty of the offense of injury to an elderly individual. See TEX. PENAL CODE

ANN. § 22.04(a); see also Zuniga, 551 S.W.3d at 732-33. And to the extent that the evidence

conflicts, we are to defer to the jury’s resolution of such inconsistencies in the evidence.

See Lancon v. State, 253 S.W.3d 699, 706 (Tex. Crim. App. 2008); Render v. State, 316 S.W.3d

846, 859 (Tex. App.—Dallas 2010, pet. ref’d) (“An appellate court must give deference to

a jury’s decision regarding what weight to give contradictory testimonial evidence

because the decision is most likely based on an evaluation of credibility and demeanor,


Langley v. State                                                                      Page 6
which the jury is in a better position to judge.”); see also Pollock v. State, 405 S.W.3d 396,

402 (Tex. App.—Fort Worth 2013, no pet.) (noting that a rational juror could have found

the essential elements of the offense beyond a reasonable doubt even when the

complainant recanted because such testimony simply presents a conflict in the evidence

to be resolved by the jury (citing Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App.

1991) (holding that complainant’s recantation of her videotaped testimony did not

destroy its probative value and that the jury was entitled to disbelieve the recantation))).

We overrule Langley’s sole issue on appeal.

                                              Conclusion

        We affirm the judgment of the trial court.




                                                         MATT JOHNSON
                                                         Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose3
Affirmed
Opinion delivered and filed August 25, 2021
Do not publish
[CR25]




        3The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Langley v. State                                                                                    Page 7